Citation Nr: 1509165	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for left ear hearing loss, and if so, entitlement to that benefit.

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.

In November 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  In an unappealed April 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for left ear hearing loss.

2.  Evidence received since the April 2010 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss.  

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current right and left ear sensorineural hearing loss is related to his military service.
CONCLUSIONS OF LAW

1.  Evidence received since the April 2010 rating decision in relation to the Veteran's claim for entitlement to service connection for left ear hearing loss is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  Resolving doubt in favor of the Veteran, the criteria for service connection for right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for left ear hearing loss.  

Service connection for left ear hearing loss was denied in an April 2010 rating decision.  The basis for the denial was that there was no evidence showing a link between his current left ear hearing loss and his military service.  The Veteran did not appeal this decision and it became final. 

Since the April 2010 rating decision, the Veteran submitted a statement from his treating audiologist who linked the Veteran's hearing loss to noise exposure during service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for left ear hearing loss.  See 38 C.F.R. § 3.156(a).
Service Connection

The Veteran contends that he currently experiences bilateral hearing loss attributable to in-service noise exposure.  He asserted that he had significant in-service noise exposure from weapons without the benefit of hearing protection.  He denied any significant post-service occupational or recreational noise exposure.  For the reasons explained below, the Board finds the positive and negative evidence to be in relative equipoise and service connection is warranted for bilateral hearing loss.

First, the Board finds that the VA audiological examinations in March 2010 and December 2011, as well as the private audiological examination dated in November 2011 show a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met for both ears.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.

Service treatment records show no specific treatment for hearing problems during service. 

The March 2010 and December 2011 VA examiners provided negative nexus opinions with respect to the Veteran's bilateral hearing loss, but his private audiologist provided a positive opinion dated in November 2011.  Both the Veteran's treating audiologist and the VA audiologists are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight. 

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

New and material evidence having been received, the claim to reopen service connection for left ear hearing loss is granted.

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


